 

MANAGEMENT CONSULTING AGREEMENT

 

This Management Consulting Agreement (this “Agreement”) is entered into as of
September 19, 2014 with an effective date of September 19, 2014 (the “Effective
Date”), by and between Bone Biologics, Corp., a Delaware corporation (the
“Company”), and the Musculoskeletal Transplant Foundation, Inc. (“Consultant”).

 

1. Scope of Services.

 

1.1 Services. Consultant agrees to provide the services of Michael Schuler
(“Schuler”) to serve as the Company’s Interim Chief Executive Officer (“CEO”)
reporting directly to the Company’s Board of Directors (the “Board”). To the
extent determined by mutual agreement of the Company, Consultant, and Schuler,
Schuler will provide services to the Company as listed on Exhibit A attached
hereto (the “Services”). Such services, as outlined in Exhibit A, are subject to
change as mutually agreed to between the Parties. The manner and means by which
Schuler chooses to provide the Services under this Agreement are in Schuler’s
sole discretion and control, subject to direction from Consultant. Schuler
agrees to exercise the highest degree of professionalism in providing the
Services under this Agreement. Consultant agrees to use its reasonable
commercial efforts to perform the Services such that the results are
satisfactory to the Company. Consultant may not subcontract or otherwise
delegate its obligations under this Agreement without the Company’s prior
written consent.

 

2. Fees; Expenses. In consideration for the Services to be provided hereunder,
the Company shall provide to Consultant the fees set forth under Exhibit B
attached hereto. As a condition to receipt of reimbursement, Consultant shall be
required to submit to the Company reasonable evidence that the amount involved
was expended and related to the Services provided under this Agreement.

 

3. Directors & Officers Insurance Coverage. Company shall provide proof of
Directors & Officers insurance coverage from a responsible company. Company
shall name Consultant and Schuler as an additional insureds on said policy to
the extent they provide Services to Company, and shall provide Consultant and
Shuler with an insurance certificate indicating the same.

 

4. Independent Contractor Relationship. Consultant, and any of Consultant’s
employees, including Schuler’s, relationship with the Company will be that of an
independent contractor and nothing in this Agreement should be construed to
create a partnership, joint venture, or employer-employee relationship. As part
of the Services, Schuler may be engaged to act on behalf of the Company in
negotiations with investors, vendors, and other interested parties. In the event
that Schuler participates in these negotiations, the representations made and
the positions advanced will be those of the Company and, not Consultant.
Consultant shall not be authorized to incur on behalf of the Company any
potential liability in excess of $50,000 without the prior consent of the Board,
which consent shall be evidenced in writing. Because Consultant and any of
Consultant’s employees, including Schuler, are independent contractors, the
Company will not withhold or make payments for social security; make
unemployment insurance or disability insurance contributions; or obtain worker’s
compensation insurance on Consultant’s behalf. Consultant agrees to accept
exclusive liability for complying with all applicable state and federal laws,
including obligations such as payment of taxes, social security, disability and
other contributions based on fees paid to Consultant, its agents or employees
under this Agreement. Consultant further agrees to make all necessary
withholdings or payments for social security, make unemployment insurance and/or
disability insurance contributions, and provide worker’s compensation insurance
for Schuler during the term of the Agreement.

 

5. Confidential Information.

 

5.1 Confidential Information. Consultant agrees during the term of this
Agreement and thereafter that it will (and will cause all of its agents,
principals and employees to) take all steps reasonably necessary to hold the
Company’s Confidential Information (as defined below) in trust and confidence,
and not use the Confidential Information in any manner or for any purpose not
expressly set forth in this Agreement, and not disclose any such Confidential
Information to any third party without first obtaining the Company’s express
written consent on a case-by-case basis. “Confidential Information” means any
information disclosed by the Company to Consultant, or created by or on behalf
of Consultant during the course of providing the Services hereunder, and
includes, without limitation, any: (a) trade secrets, inventions, antibodies and
other biological materials, cell lines, samples of assay components, mask works,
ideas, processes, procedures, formulations, formulas, source and object codes,
data, programs, other works of authorship, know-how, improvements, discoveries,
developments, designs and techniques; (b) information regarding plans for
research, developmental or experimental work, new products, clinical data, test
data, marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of the employees and other
services providers of the Company. Notwithstanding the other provisions of this
Agreement, nothing received by Consultant will be considered to be Confidential
Information if (1) it has been previously published or is otherwise readily
available to the public other than by a breach of any obligation of
confidentiality or (2) it has been rightfully received by Consultant from a
third party without any obligation of confidentiality.

 

 

 

 

5.2 Third Party Information. Consultant understands that the Company has
received and will in the future receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and use it
only for certain limited purposes. Consultant agrees to hold Third Party
Information in confidence and not to disclose to anyone (other than Company
personnel) or to use, except in connection with performing the Services, Third
Party Information unless expressly authorized in writing by an officer of the
Company.

 

5.3 No Conflict of Interest. Consultant agrees and represents that it is not
aware of any conflicts of interests or additional relationships that would
preclude Schuler from performing the Services. Consultant and Schuler will
provide written notice to the Company if any conflicts of interest arise. The
Company will determine in its sole discretion if a conflict of interest arises.

 

5.4 Confidential Information of Others. Consultant represents and warrants that,
as of the Effective Date, Consultant’s act of entering into this Agreement,
acquiring any equity or other interest in the Company (if any), and providing
the Services to the Company do not violate any outstanding agreement or
obligation, of Consultant’s. Consultant further agrees that it will not perform
any Services for the Company which would conflict with any agreement or
obligation of Consultant or which would cause or result in any other person or
entity having any ownership interest in any intellectual property of the
Company, and will promptly notify the Company in writing in the event that any
proposed Services may conflict with any such agreement or obligation, or result
in such person or entity having any ownership interest. If the Company
determines, in its sole discretion, that any of the foregoing has occurred or is
likely to occur, the Company may terminate this Agreement immediately upon
written notice.

 

6. Work Product and Intellectual Property Rights.

 

6.1 Disclosure of Work Product. As used in this Agreement, the term “Work
Product” means any trade secrets, ideas, inventions (whether patentable or
unpatentable), antibodies and other biological materials, cell lines, samples of
assay components, mask works, processes, procedures, formulations, formulas,
software source and object codes, data, programs, other works of authorship,
know-how, improvements, discoveries, developments, designs and techniques,
trademarks, manufacturing techniques, or other copyrightable or patentable
works. Consultant agrees to disclose promptly in writing to the Company, or any
person designated by the Company, all Work Product which is solely or jointly
conceived, made, reduced to practice, or learned by Consultant in the course of
any work performed for the Company (“Company Work Product”).

 

6.2 Assignment of Company Work Product. Consultant irrevocably assigns to the
Company all right, title and interest worldwide in and to the Company Work
Product and all applicable intellectual property rights related to the Company
Work Product, including without limitation, copyrights, trademarks, trade
secrets, patents, moral rights, contract and licensing rights (the “Proprietary
Rights”). If Consultant has any rights to the Company Work Product that cannot
be assigned to the Company, Consultant unconditionally and irrevocably waives
the enforcement of such rights, and all claims and causes of action of any kind
against the Company with respect to such rights, and agrees, at the Company’s
request and expense, to consent to and join in any action to enforce such
rights. If Consultant has any right to the Company Work Product that cannot be
assigned to the Company or waived by Consultant, Consultant unconditionally and
irrevocably grants to the Company during the term of such rights, an exclusive,
irrevocable, perpetual, worldwide, fully paid and royalty-free license, with
rights to sublicense through multiple levels of sublicensees, to reproduce,
create derivative works of, distribute, publicly perform and publicly display by
all means now known or later developed, such rights.

 

2

 

 

6.3 Enforcement of Proprietary Rights. Consultant will assist the Company in
every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Company Work Product in any and all
countries. To that end Consultant will execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof. In addition, Consultant will execute, verify and deliver
assignments of such Proprietary Rights to the Company or its designee.
Consultant’s obligation to assist the Company with respect to Proprietary Rights
relating to such Company Work Product in any and all countries shall continue
beyond the termination of this Agreement, but the Company shall compensate
Consultant at a reasonable rate after such termination for the time actually
spent by Consultant at the Company’s request on such assistance. In the event
the Company is unable for any reason, after reasonable effort, to secure
Consultant’s signature on any document needed in connection with the actions
specified above, Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as its agent and attorney in
fact, which appointment is coupled with an interest, to act for and in its
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by Consultant.

 

7. Consultant Representations and Warranties. Consultant hereby represents and
warrants that (a) no portion of the Services nor any element thereof will
infringe the Proprietary Rights of any third party; (b) Consultant will, and
will cause its employees and agents (including but not limited to Schuler) to
comply with all applicable laws and regulations in connection with the
performance of the Services and its other obligations hereunder; and (c)
Consultant has full right and power to enter into and perform this Agreement
without the consent of any third party or breach of any third party obligation.

 

8. Term and Termination

 

8.1 Term. This Agreement shall be effective as of the Effective Date and shall
continue in effect until 6 months after effective date of agreement unless
terminated earlier as provided herein. Thereafter, this Agreement shall
automatically renew for successive three (3) month periods unless either party
provides written notice to the other party at least 10 days in advance of the
renewal term of its decision not to renew the term. This Agreement is intended
to be temporary in nature, and will cease once the Company retains a permanent
Chief Executive Officer.

 

8.2 Termination. Either Party may terminate this Agreement in the event of the
other party’s material breach of this Agreement, if such breach is not cured
within ten (10) days’ of written notice thereof from the non-breaching party.
The Company may terminate this Agreement (a) immediately without notice in the
event of Consultant’s breach of (or as provided in) Sections 4 through 6 hereof;
or (b) for its convenience if the Company finds a replacement Chief Executive
Officer, upon at least ten (10) days’ prior written notice to Consultant.
Consultant may terminate this Agreement for its convenience upon at least thirty
(30) days’ prior written notice to the Company.

 

8.3 Return of Company Property; Noninterference. Upon termination of the
Agreement or earlier as requested by the Company, Consultant will deliver to the
Company any and all drawings, notes, memoranda, specifications, devices,
formulas, and documents, together with all copies thereof, and any other
material containing or disclosing any Company Work Product, Third Party
Information or Confidential Information of the Company. Consultant further
agrees that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by the Company personnel at any time with or
without notice. During the term, and for a period of two (2) years immediately
following the termination, of this Agreement, Consultant agrees not to solicit
or induce any employee or other service provider of the Company to terminate or
breach an employment, contractual or other relationship with the Company.

 

8.4  Survival. Sections 2 and 4 through 8 shall survive any termination or
expiration of this Agreement.

 

9. General Provisions.

 

9.1 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

 

3

 

 

9.2 Governing Law. This Agreement will be governed and construed in accordance
with the laws of the State of California, without reference to its conflicts of
laws principles. Each party hereby expressly consents to the personal
jurisdiction of the state and federal courts located in Los Angeles County,
California, with respect to any dispute arising out of or relating to this
Agreement or the subject matter hereof.

 

9.3 No Assignment. This Agreement may not be assigned by Consultant without the
Company’s consent, and any such attempted assignment shall be void and of no
effect. The Company may assign this Agreement to any affiliate, successor or
acquiror, whether by operation of law or otherwise.

 

9.4 Notices. All notices, requests and other communications under this Agreement
must be in writing, and must be sent by registered or certified mail, postage
prepaid and return receipt requested, overnight delivery, or facsimile.

 

9.5 Injunctive Relief. A breach of any of the promises or agreements contained
in this Agreement may result in irreparable and continuing damage to the Company
for which there may be no adequate remedy at law, and the Company is therefore
entitled to seek injunctive relief as well as such other and further relief as
may be appropriate.

 

9.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

 

9.7 Entire Agreement. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between the Company and Consultant.
No modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

4

 

 

In Witness Whereof, the parties have caused this Agreement to be executed by
their duly authorized representative.

 

Company:       Bone Biologics, Corp.         By: /s/ Bruce Stroever   Name:
Bruce Stroever   Title: Chairman of the Board of Directors   Address: 175 May
Street     Suite #400     Edison, NJ 08837         Consultant:       The
Musculoskeletal Transplant Foundation, Inc.         By: /s/ Bruce Stroever  
Name: Bruce Stroever   Title: President and Chief Executive Officer   Address:  
125 May Street     Edison, NJ 08837  

 

[Signature Page to Consulting Agreement]



 

 

 

Exhibit A

 

DESCRIPTION OF SERVICES

 

The Services shall include the following (without limitation): those services
customarily associated with a company’s most senior executive officer and those
services otherwise assigned to Consultant by the Board. Schuler will continue to
be an employee of Consultant, and will divide his efforts between Consultant and
the Company consistent with industry best practices and his personal experience,
consistent with direction from his employer, Consultant. In no event will
Schuler devote more than 50% of his time to the Company. Schuler will not
provide Services for the Company in excess of eight (8) hours in any given day,
or forty (40) hours in any given week.

 

 

 

 

Exhibit B

 

FEES

 

Assuming Consultant’s material compliance with the terms of this Agreement,
compensation for Consultant’s services to the Company shall be as described in
this section.

 

Cash Fees:

 

Consultant shall be paid a retainer of $15,000/month. This amount shall be
pro-rated based on the actual amount of time Schuler provides Services to the
Company pursuant to this Agreement. Cash fees shall be paid within 30 days of
receipt of invoice from Consultant.

 

Common Stock

 

Consultant shall receive warrants for 50,000 shares of the Company’s $0.001
Common Stock upon completion of the first year of service pursuant to this
Agreement. Consultant shall thereafter receive $50,000 worth of Common Stock
upon completion of each year of service as the Company’s Chief Executive
Officer. Such issuances of Common Stock shall be split into four installments,
each valued at $12,500 and distributed quarterly on the date that the Company
files its Form 10-Q or Form 10-K, as applicable, with the SEC. The Common Stock
will be valued at the average of the trading price for shares of Common Stock
over the 10 day period prior to the issuance.

 

Reimbursement for Reasonable Expenses

 

Consultant shall be reimbursed for reasonable expenses incurred by Schuler in
connection with the performance of Consultant’s Services. Such reasonable
expenses will be billed by Consultant, and include but are not limited to travel
expenses for in-person meetings. Reasonable expenses shall be paid within 30
days of receipt of invoice from Consultant.

 

 

 

 

